DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species                                              Claims
                1                                                      1-10
                2                                                      11-15
                3                                                      16-19
            
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. Particularly, species 1 recites a transistor module comprising a second end and a control end; and a second transistor configured to provide start up current for a control circuit, the second transistor having a first end, a second end and a control end, wherein the first end of the first transistor is coupled to the first end of the second transistor, the second end of the first transistor is coupled to the control end of the second transistor, and the second end of the second transistor is configured to provide the start up current.; species 2 recites a transistor module comprising a first terminal coupled to a first end of the power transistor; a second terminal coupled to a second end of the power transistor; a third terminal coupled to a control end of the power transistor; and a fourth terminal coupled externally to a first terminal of the control circuit; and wherein: at start up stage, an input current having a first current value flows into the first terminal, and a current having the first current value flows out of the fourth terminal to the first terminal of the control circuit for providing a start up current for the control circuit; and at operation stage, no current flows through the fourth terminal; and species 3 recites a semiconductor module comprising a start up circuit including a depletion mode transistor; and a power transistor comprising an enhancement mode transistor controlled by the control circuit, wherein the gate of the depletion mode transistor is coupled to the source of the enhancement mode transistor and the source of the depletion mode transistor is configured to provide the start up current.
In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


                                                Contact Information
2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838